Citation Nr: 1648386	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Day One Brokering Center (D1BC) in Muskogee, Oklahoma.  Jurisdiction currently resides with the Waco, Texas Regional Office (RO).  [For clarification purposes, the Board notes that the September 2012 rating decision also denied the Veteran's increased rating claim for his left shoulder.  The Veteran did not appeal this denial.  Rather, he only appealed the specific issue of TDIU.  See January 2013 VA Form 9.  As such, that matter is not properly before the Board for consideration and will not be considered herein.]  

In May 2013, the Veteran appeared and testified before a Decision Review Officer (DRO).  See DRO Hearing Transcript.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran asserts that a TDIU is warranted because his service-connected postoperative left shoulder dislocation with degenerative changes (hereinafter, "left shoulder disability) prevents him from obtaining substantially gainful employment.  See January 2013 VA Form 9.  A TDIU is assigned when a veteran is unable to secure or follow a substantially gainful occupation due to one or more service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a) (2016).  In other words, these disabilities are evaluated as if they were rated at 100 percent.  A TDIU is assigned on a schedular basis for a veteran with one service-connected disability if it is rated at 60 percent or more.  Id.  It is assigned on a schedular basis for a Veteran with more than one service-connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more.  Id.  
Disabilities of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident and disabilities affecting a single body system are considered as one with respect to the 60 percent and 40 percent requirements.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  

Alternatively, if the criteria for granting a TDIU on a schedular basis are not met, a TDIU may be considered on an extraschedular basis under § 4.16(b).  However, the Board is precluded from granting a TDIU on an extraschedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  

During this appeal, the Veteran has been service-connected solely for his service-connected left shoulder disability, which has been evaluated as 50 percent disabling.  As a result, he cannot be granted TDIU on a scheduler basis.  38 C.F.R. § 4.16 (a).

Nevertheless, the evidence sufficiently suggests that an extraschedular TDIU may be warranted.  In pertinent part, a September 2011 VA examiner appeared to opine that, although the Veteran has several nonservice-connected disabilities that adversely affected his employability, his service-connected left shoulder disability on its own renders him unemployable.  This opinion was predicated on the findings that the Veteran's left shoulder caused decreased strength and extreme pain such as to preclude heavy physical or sedentary employment.  The examiner did not specify how the Veteran's decreased strength and pain would preclude even sedentary work.  However, resolution of this question need not occur at this time.  For referral purposes, in light of the aforementioned, the Veteran may be unable to secure or follow substantially gainful employment as a result of his service-connected left shoulder disability.  Therefore, referral to the Director of Compensation and Pension Service is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for extraschedular consideration.  Place a copy of the Director's decision in the claims file.

2.  Then, readjudicate the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  Issue a rating decision if the decision made is favorable to him.  Issue a supplemental statement of the case (SSOC) if it is unfavorable.  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

